      Case 2:15-cr-00289-ILRL-DMD Document 670 Filed 07/31/19 Page 1 of 1

                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                                   CRIMINAL ACTION

 VERSUS                                                     NO. 15-289

 ANDRE DOMINICK                                             SECTION "B"
 TIMOTHY WILLIAMS
 DEBRA BECNEL
 LISA VACCARELLA

                                   NOTICE OF TRIAL

Take notice that this criminal case has been set for TRIAL on January 21, 2020, at 8:30
a.m., before Senior U. S. District Judge Ivan L. R. Lemelle, 500 Poydras Street, Courtroom
C-501, New Orleans, LA 70130. A final Pretrial Conference will be held on January 7, 2020,
at 2:00 p.m.

**IMPORTANT NOTE:         PHOTO I.D. IS REQUIRED TO ENTER THE BUILDING**

PERSONS ON BOND MUST REPORT TO THE DEPUTY U.S. MARSHAL
IMMEDIATELY OUTSIDE THE AFORESAID COURTROOM FOR EVALUATION
AND SEARCH 15 MINUTES PRIOR TO APPEARANCE.

Date: July 31, 2019                             WILLIAM W. BLEVINS, CLERK

TO:                                             Issued by: Kimberly County, Deputy Clerk

ANDRE DOMINICK                                  AUSA: Chandra Menon, T.A.
c/o USM                                               Tracey Knight
COUNSEL FOR DOMINICK:                                 Christine Siscaretti
PAUL CHARLES FLEMING, JR.
pfleming@fleminglaw.net                         U.S. Marshal

TIMOTHY WILLIAMS (Bond)                         U.S. Probation Office/Pretrial Services Unit
COUNSEL FOR WILLIAMS:
JERROD THOMPSON-HICKS, AFPD                     JUDGE LEMELLE
CLAUDE KELLY, FPD
                                                MAGISTRATE JUDGE
DEBRA BECNEL (Bond)
COUNSEL FOR BECNEL:                             COURT REPORTER COORDINATOR
GUY E. WALL                                     INTERPRETER: None
gwall@wallbulling.com
SARA LEWIS                                      S/A Matt Russell, FBI
slewis@wallbulling.com                          neworleans@ic.fbi.gov

LISA VACCARELLA (Bond)
COUNSEL FOR VACCARELLA:
ANNA LISA FRIEDBERG
afriedberglaw@gmail.com
